Case: 15-41317      Document: 00513493178         Page: 1    Date Filed: 05/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41317
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 5, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN DE DIOS GARCIA-LEAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2556-1


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Juan De Dios Garcia-Leal, federal prisoner # 81103-279, moves for leave
to proceed in forma pauperis (IFP) on appeal from the grant of his motion for
a sentence reduction under 18 U.S.C. § 3582(c)(2) based upon Amendment 782
to the Sentencing Guidelines. The district court denied his IFP motion and
certified that the appeal was not taken in good faith. By moving for IFP status,
Garcia-Leal is challenging the district court’s certification decision. See Baugh


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41317    Document: 00513493178     Page: 2   Date Filed: 05/05/2016


                                 No. 15-41317

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s
good faith “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      Garcia-Leal asserts that the district court erred in granting relief under
§ 3582(c)(2), and reducing his sentence to only 85 months in prison. He argues
that, at his initial sentencing, he was sentenced in the middle of the guidelines
sentencing range, and the district court, upon granting his § 3582(c)(2) motion,
did not impose a comparable sentence; he asserts that the district court instead
sentenced him near the top of the amended guidelines range. He contends that
the district court should have sentenced him to 80 months in prison. We review
the district court’s decision whether to reduce a sentence under § 3582(c)(2) for
an abuse of discretion. See United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009).
      The district court – which considered, inter alia, Garcia-Leal’s motion,
the initial and amended guidelines ranges, the 18 U.S.C. § 3553(a) sentencing
factors, and Garcia-Leal’s post-sentencing conduct – exercised its discretion
and concluded that the pertinent factors weighed in favor of Garcia-Leal being
granted a reduction within the amended guidelines range. See Evans, 587 F.3d
at 673. While Garcia-Leal suggests that the district court did not sufficiently
reduce his sentence, his argument is misguided. Because the district court was
not obligated to reduce Garcia-Leal’s sentence at all, the district court did not
have to reduce it further than it did within the recalculated guidelines range.
Id. Accordingly, Garcia-Leal has not shown that the district court abused its
discretion by not granting him a greater reduction in sentence. See id.
      Thus, Garcia-Leal’s appeal does not present a nonfrivolous issue and has
not been brought in good faith. See Howard, 707 F.2d at 220. The motion for



                                       2
    Case: 15-41317   Document: 00513493178       Page: 3   Date Filed: 05/05/2016


                                No. 15-41317

leave to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at n.24; 5TH CIR. R. 42.2.




                                      3